PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WANG et al.
Application No. 15/665,426
Filed: 1 Aug 2017
For: SYSTEM FOR PAIRING UAV AND TRUCK TO MAKE UAV COMPLETE GOODS DELIVEY AND METHOD THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund filed September 8, 2020.  

The request for refund is GRANTED.

Applicant files the above request for refund of $990, stating in part that “[t]he deficiency payment of US$990 . . . has been deducted from the deposit account 503105 on 08-17-2020.  However, we found the USPTO deducted another US$990. . . on 08-24-2020 . . .  we believe the deduction on 08-24-2020 is an office mistake and should be refunded to deposit account. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $990 was refunded to petitioner’s deposit account on December 23, 2020.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions